Title: To George Washington from Jacob Dūrang, 9 November 1793
From: Dūrang, Jacob
To: Washington, George


          
            sir
            Philadelphia Novr 9th 1793
          
          Being informed that your Excellency was desirous to employ a Person, who could Shave,
            dress Hair, and otherwise wait upon you, in your Chamber, I have Presumed, to Address
            you upon that Subject; I Concieve myself, Sir, Competant to Such
            duty, and I trust, that I should be happy, in giving full Satisfaction was I to be
            favored with the Station, I therefore Present myself with hope
            for that Purpose.
          With respect to my Moral Character, I have Nothing to fear, And if it shall appear to
            you, that I am a Man who may Answer the Purpose; I have it in my Power, to produce
            recommendations from Gentlemen of the first respectability in the City of
            Philadelphia.
          I am a Married Man, by birth a German, Can speak English & French, so as to
            Understood, I would wish to be, sir, at your Command
          
            Jacob Dūrang
          
        